Citation Nr: 0806648	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for travel expenses in the 
amount of $778.50, incurred as a result of travel by 
ambulance to a VA facility for treatment on July 11, 2005.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho.  The VAMC determined that the veteran was not 
entitled to reimbursement of the cost of travel by ambulance 
to the Boise VA Medical Center on July 11, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was transported by ambulance to the Boise VAMC on 
July 11, 2005 for emergent care as a result of a nonservice-
connected gastrointestinal (GI) bleed, dehydration, nausea, 
vomiting, and dizziness.  The cost of the transportation and 
medical services incurred during transport was $778.50, and 
the veteran seeks reimbursement for that amount.

38 U.S.C.A. § 111, and 38 C.F.R. §  17.143 govern the law and 
regulation pertaining to the transportation of claimants and 
beneficiaries.  38 C.F.R. § 17.143 subpart (b) provides that 
transportation at government expense shall be authorized, 
subject to the deductible established in 38 C.F.R. § 17.101, 
for (1) a veteran or other person traveling in connection 
with treatment for a service-connected disability 
(irrespective of percent of disability); (2) a veteran with a 
service-connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143 (b).  

According to 38 C.F.R. § 17.143 (c), reimbursement of 
emergency travel expenses will be authorized for:  (1) a 
veteran traveling in connection with a scheduled compensation 
or pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health.  See 38 C.F.R. § 
17.143(c).

In this case, the veteran's transportation was provided by a 
non-VA ambulance, and was necessary for emergency purposes.  
The insurance form of record indicated that the veteran was 
transported to the VAMC in Boise because of a GI bleed, 
dehydration, nausea, dizziness, and vomiting.  The veteran 
was 82 years old at the time of the transport on July 11, 
2005.  At the time that the veteran's transportation expenses 
were incurred, service connection was not in effect for any 
disabilities.  

The VAMC denied the veteran's claim for reimbursement for 
travel expenses on the basis that his income level was not 
low enough to qualify for pension.  More specifically, the 
denial was based on the veteran's annual income for 2003 
which was reportedly calculated as $10,104.  This amount was 
$210 higher than the pension eligibility level of $9894 for 
that year.  Thus, the veteran's claim was denied because he 
was not determined to be eligible to receive pension or 
unable to defray the expenses of the travel.  

It appears that the wrong year was used to determine whether 
the veteran's annual income level met the threshold 
requirement for pension.  Moreover, it is not clear by the 
evidence of record whether consideration was given to whether 
the veteran's annual income could be offset by any potential 
qualifying expenses.  

According to 38 C.F.R. § 17.143(e)(1)&(2), a veteran or other 
person shall be considered unable to defray the expenses of 
travel if:  (1) Annual income for the year immediately 
preceding the application for benefits does not exceed the 
maximum annual rate of pension which would be payable if the 
person were eligible for pension; or (2) The person is able 
to demonstrate that due to circumstances such as loss of 
employment, or incurrence of a disability, income in the year 
of application will not exceed the maximum annual rate of 
pension which would be payable if the person were eligible 
for pension.

In this case, the "year immediately preceding the 
application for benefits" is 2004, and the "year of 
application" is 2005.  The claims file does not contain any 
income verification for either of those years.  As noted, the 
denial of this claim was based on annual income from the year 
2003.  Furthermore, it does not appear that any inquiry was 
made as to whether that income determination (albeit for the 
incorrect year) could be offset by any qualifying medical 
expenses or other allowable deductions for purposes of 
calculating income for pension purposes.  This is 
particularly critical in this case because the veteran's 
annual income for 2003, without consideration of potentially 
applicable deductions, was shown to be only $210 higher than 
the pension level threshold for that year.  In light of the 
possibility that the veteran's annual income level for 2004 
or 2005 might meet the threshold for pension eligibility, 
particularly after all potentially applicable deductions from 
income are calculated, this case must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Adequately notify and assist the 
veteran in the development of his claim.  
This includes determining his annual 
income from 2004 and 2005, and whether 
the veteran is entitled to any deductions 
from his income, including, but not 
limited to, any qualifying medical 
expenses, for purposes of determining 
eligibility to nonservice-connected 
pension.  

2.  Associate with the claims file any 
financial information the veteran has 
submitted which establishes household 
income for 2004 and 2005.

3.  Ensure that all information necessary 
for appellate review, including for 
evaluation under 38 C.F.R. § 17.143 of 
the veteran's ability to defray expenses, 
is associated with the claims file.

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim of entitlement to 
reimbursement for travel expenses in the 
amount of $778.50, incurred as a result of 
travel by ambulance to a VA facility for 
treatment on July 11, 2005.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



